           Case 2:19-cv-00930-KG-KBM Document 6 Filed 04/30/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

MARCOS LOPEZ,

           Plaintiff,

vs.                                                                    Civ. No. 19-930-KG-KBM

STATE OF NEW MEXICO
DEPARTMENT OF CORRECTIONS, and
JANICE B. SCHRYER, Deputy District Attorney,

           Defendants.


                              MEMORANDUM OPINION AND ORDER

           This matter comes before the Court on Plaintiff’s Pro Se Civil Rights Complaint (Doc. 1).

He seeks damages on the ground that his state criminal sentence is illegal. Having reviewed the

matter sua sponte, the Court concludes the claims fail as a matter of law. The Court will dismiss

the Complaint with prejudice.

      I.       Background

           Plaintiff is incarcerated at the Lea County Correctional Facility (LCCF). (Doc. 1) at 1.

The Complaint alleges he was convicted of some unspecified crime in New Mexico’s Sixth

Judicial District Court. (Doc. 1) at 2, 4. The state criminal docket reflects that in 2013, a jury

convicted Plaintiff of criminal sexual contact of a child under thirteen. (Judgment) in Case D-

619-CR-2012-00139; see also United States v. Smalls, 605 F.3d 765, 768 n. 2 (10th Cir. 2010)

(courts may take judicial notice of another docket). Although Plaintiff does not indicate what

sentence he received, he contends the sentence is illegal. (Doc. 1) at 2. It appears the sentence

includes an aggravating-circumstance enhancement under N.M.S.A. § 31-18-15.1(D). Id. at 3.

Plaintiff alleges the enhancement increased the sentence beyond the “maximum authorized by
         Case 2:19-cv-00930-KG-KBM Document 6 Filed 04/30/20 Page 2 of 5



law.” Id. at 2. He also contends the state prosecutors should notified him about the enhancement

five days prior to trial. Id. at 3. Plaintiff alleges he may have entered a plea, had he known about

the potential enhancement. Id. at 3, 5.

         Based on these facts, the Complaint raises claims for due process violations, false

imprisonment, “deliberate indifference” to the allegedly illegal sentence. (Doc. 1) at 2-6. The

Complaint names two Defendants: (1) the New Mexico Department of Corrections (NMDOC);

and (2) Deputy District Attorney Janice Schryer. Id. at 1, 2. Plaintiff seeks $150,000 in damages

under 42 U.S.C. § 1983. Id. at 7. He obtained leave to proceed in forma pauperis, and the matter

is ready for initial review. (Doc. 3).

   II.      Standards Governing Sua Sponte Review

         Section 1915(e) of Title 28 requires the Court to conduct a sua sponte review of all in

forma pauperis complaints filed while an individual is incarcerated. See 28 U.S.C. § 1915(e).

The Court must dismiss any inmate complaint that is frivolous, malicious, or “fails to state a

claim on which relief may be granted.” 28 U.S.C. § 1915(e). To survive initial review, the

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id.

         Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). While pro se pleadings are judged by the same legal standards that apply


                                                   2
          Case 2:19-cv-00930-KG-KBM Document 6 Filed 04/30/20 Page 3 of 5



to represented litigants, the Court can overlook the “failure to cite proper legal authority, …

confusion of various legal theories, … poor syntax and sentence construction, or … unfamiliarity

with pleading requirements.” Id. However, “the court cannot take on the responsibility of

serving as the litigant's attorney in constructing arguments and searching the record.” Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

   III.      Discussion

          The crux of Plaintiff’s Complaint is that Defendants recommended or executed an illegal

sentence in violation of Section 1983. (Doc. 1) at 5-6. Relief is only available under that statute

when the wrongdoing is attributable to a “‘person’ acting under color of state law.” McLaughlin

v. Bd. of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000). As a state agency, the NMDOC does

not qualify under that test. See Blackburn v. Department of Corrections, 172 F.3d 62, 63 (10th

Cir. 1999) (“New Mexico Department of Corrections is not a ‘person’ subject to suit under §

1983”). Hence, Plaintiff’s Section 1983 claims against NMDOC fail.

          Any claims against Prosecutor Schryer also are barred. State and federal prosecutors are

absolutely immune from suit for actions “taken in connection with the judicial process.” Imbler

v. Pachtman, 424 U.S. 409, 431 (1976). This includes initiating a prosecution, presenting

evidence, and participating in sentencing proceedings. See Nielander v. Board of County

Com’rs., 582 F.3d 1155, 1164 (10th Cir. 2009); Blair v. Osborne, 777 Fed. App’x 926, 929 (10th

Cir. 2019) (immunity applies to prosecutor’s improper “statements at the sentencing hearing”).

Hence, Plaintiff cannot sue Schryer, even if she failed to disclose an enhancement or

recommended an illegal sentence.

          Even if Plaintiff could successfully sue the Defendants, the requested relief is barred


                                                    3
          Case 2:19-cv-00930-KG-KBM Document 6 Filed 04/30/20 Page 4 of 5



under Heck v. Humphry, 512 U.S. 477, 487 (1994). Heck held that the Federal Court must

dismiss any § 1983 damages claim that, if resolved in the plaintiff’s favor, would necessarily

imply the invalidity of an existing conviction or sentence. Id. at 487. The state criminal docket

reflects that Plaintiff’s criminal judgment has not been vacated and remains intact. See Case No.

D-619-CR-2012-00139 (dismissing state habeas petition in 2020). Compensating Plaintiff for

any illegal sentence would clearly imply that the state criminal judgment is invalid. See Denney

v. Werholtz, 348 Fed. App’x 348, 351 (10th Cir. 2009) (affirming application of Heck to § 1983

claim challenging an “indeterminate [state] sentence”); Baldwin v. O'Connor, 466 Fed. App’x

717, 717 (10th Cir. 2012) (Heck barred § 1983 monetary claims “alleging violations of ...

constitutional rights by ... the deputy district attorney”).

          For these reasons, the Complaint fails to state a claim upon which relief can be granted.

The Court will dismiss the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

    IV.      The Court Declines to Sua Sponte Invite an Amendment

          Pro se prisoners should normally be given an opportunity to remedy defects in their

pleadings. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, courts need not

invite an amendment when any amended complaint would also be subject to dismissal under Fed.

R. Civ. P. 12(b)(6). See Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). Here,

amending the Complaint clearly would be futile. As a matter of law, Plaintiff cannot recover

money damages from the parties responsible for his state sentence. The Court also cannot modify

a state sentence in a Section 1983 action. Challenges to a state sentence must be brought in a 28

U.S.C. § 2254 habeas proceeding. See McIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 811 (10th

Cir. 1997). Hence, the Court declines to sua sponte order an amendment. The Complaint will be


                                                    4
         Case 2:19-cv-00930-KG-KBM Document 6 Filed 04/30/20 Page 5 of 5



dismissed with prejudice, but Court will mail Plaintiff a form 28 U.S.C. § 2254 petition. Plaintiff

should return the completed form if he wishes to challenge his state criminal sentence in Federal

Court.

         IT IS ORDERED:

         1. Plaintiff’s Civil Rights Complaint (Doc. 1) is dismissed with prejudice pursuant to 28

            U.S.C. § 1915(e)(2)(B)(ii).

         2. The Court will enter a separate judgment closing the civil case.

         3. The Clerk’s Office shall mail Plaintiff a form 28 U.S.C. § 2254 petition and a form in

            forma pauperis application.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                  5
